DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/18/22 has been entered.
Response to Amendment/Arguments
In the claim amendment filed 1/18/22, Applicant has amended claim 13 to include portions of prior claim 15, previously indicated as containing allowable subject matter.  Based on this amendment, the rejection of claims 13 and 16-23 are withdrawn.
Claims 24 and 32 have been amended to recite: “the previously determined sequence of similarity measure values being determined at least in part from a previously-received packet from the packet transmitter.”  As disclosed in the Advisory Action mailed 2/2/22, the prior art reference to Doan is considered to fairly suggest the amended limitations when combined with the previously cited prior art, and accordingly, a corresponding rejection is presented below.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 24, 29, 30 and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Oh et al. U.S. Patent App. Pub. No. 2009/0003423 in view of Kim et al. U.S. Patent App. Pub. No. 2006/0114812, Hung et al. U.S. Patent App. Pub. No. 2009/0067517 and Doan et al. U.S. Patent App. Pub. No. 2018/0083747.
Regarding claims 24 and 32, Oh discloses a packet receiver having associated processing circuitry and storage (see Fig. 5) for frequency offset estimation in a wireless communication network, configured to: receive a packet from a packet transmitter, the packet comprising a preamble that is composed of samples of a single OFDM symbol (see Fig. 3, ¶¶ [0005]-[0007], [0033]) having a cyclic prefix (CP) defined by a repetition of samples from an end-portion of the preamble, and the preamble, except for the CP, is free from any repeated sequences of samples (Fig. 3, ¶ [0037]); determine a sequence of similarity measure values between the CP of the preamble and the end-portion of the preamble, as Oh discloses a correlation measurement unit 520 (Fig. 5) that measures a correlation between the first NCP samples and the last NCP samples of a symbol (Fig. 6 – steps 620-630); averaging the sequence of similarity measure values via an average value calculator 530 that calculates an average of the output correlation results (Fig. 5); and perform frequency offset estimation on the filtered sequence of similarity values via frequency offset estimator 540.  Oh does not disclose performing filtering via a low-pass filter.
Kim discloses a method and device for estimating frequency offset by determining a sequence of similarity measure values between portions of a received signal in Fig. 6, as Kim discloses delaying a received OFDM signal via a delay unit 610, and performing a correlation between the signal and the delayed signal to determine a similarity measure between the different portions of the received signal, applying a moving average filter unit 630 to the similarity measure (i.e. correlation) values to output a filtered sequence of similarity measure values, and 
In the moving average filter of Kim of the proposed combination, the filtered output at a given time depends on the average of newly outputted values and the previously calculated average (see Kim ¶ [0066]), but the proposed combination does not expressly disclose that the filtered sequence of similarity measure values depends on a previously determined sequence of similarity measure values determined at least in part from a previously-received packet.
Doan discloses determining a carrier frequency offset by performing a filtering operation, where the filtering involves using an averaging of values across a number of packets (see ¶¶ [0004]-[0007], [0056], [0063]-[0064]), where Doan thus teaches providing a filtered sequence of values depending on a previously determined sequence of values determined at least in part from a previously-received packet.  It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention, to employ an averaging filter where inputs across a number of packets are considered in estimating carrier frequency offset, as suggested by Doan, in the receiver of the proposed combination, as it enables determination of a refined CFO that increases accuracy (see Doan, ¶¶ [0004]-[0007]).

Regarding claim 29, in the proposed combination, Oh further discloses that the sequence of similarity measure values is determined by correlating the CP of the preamble with the end-portion of the preamble (see ¶ [0033]; Fig. 6 – steps 620-630; ¶¶ [0058]-[0059]).
Regarding claim 30, in the proposed combination, data symbols are also used to estimate frequency offset in the steps of determining, applying and performing frequency offset estimation performed by the correlation measurement unit, the moving average value calculator and the frequency offset estimator, as Oh discloses that the CP of each symbol of frames are used (see ¶ [0015]), which thus include data symbols (see ¶ [0033]).
Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Oh et al. in view of Kim et al., Hung et al. and Doan et al., as applied to claim 24 above, and further in view of Pollmann et al. U.S. Patent App. Pub. No. 2002/0154688.
Regarding claim 27, in the proposed combination, Oh et al. disclose a packet receiver for frequency offset estimation in a wireless communication network, as described above, but do not expressly disclose that the packet receiver has access to a set of low-pass filters and which low-pass filter to use depends on from which packet transmitter the packet is received.
. 
Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over Oh et al. in view of Kim et al., Hung et al. and Doan et al., as applied to claim 24 above, and further in view of Ezaki et al. U.S. Patent App. Pub. No. 2016/0211953.
Regarding claim 28, in the proposed combination, Oh et al. disclose a packet receiver for frequency offset estimation in a wireless communication network where a frequency offset estimate value is provided, as described above, but do not expressly disclose that frequency compensation is performed by applying the opposite of a phase rotation value corresponding to frequency offset estimate to the OFDM symbol.
Ezaki discloses that it is possible to remove a frequency offset by giving a phase rotation quantity in the opposite direction the estimated phase rotation arising from the frequency offset value (see ¶ [0130]).  It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention, to provide for frequency offset compensation by applying the opposite of a phase value derived from a frequency offset estimate, as suggested by Ezaki, in the system of Oh et al., as it is a known way to perform frequency error compensation.
Claim 31 is rejected under 35 U.S.C. 103 as being unpatentable over Oh et al. in view of Kim et al., Hung et al. and Doan et al., as applied to claim 24 above, and further in view of Levy-Abegnoli et al. U.S. Patent No. 10,218,602.
Regarding claim 31, in the proposed combination, Oh et al. disclose a packet receiver for frequency offset estimation in a wireless communication network, as described above, but do not expressly disclose that the packet receiver is part of a gateway, circuit breaker, circuit protector, transformer, or switchgear.
Levy-Abegnoli discloses a wireless communication network employing packet transmission where a gateway is employed in data communication in a smart power grid system (see col. 4, l. 36 to col. 5, l. 57).  It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention, to use the techniques of Oh et al., in a power grid system employing gateways for transmitting and receiving packets, as disclosed by Levy-Abegnoli, to enable such a system to utilize the improved frequency offset estimation provided by Oh et al.
Claims 35 and 36 are rejected under 35 U.S.C. 103 as being unpatentable over Oh et al. in view of Kim et al., Hung et al. and Doan et al., as applied to claims 24 and 32 above, and further in view of Engdahl U.S. Patent App. Pub. No. 2008/0013650.
Regarding claims 35 and 36, Oh in combination with Kim, Hung and Doan disclose a packet receiver for frequency offset estimation that applies a low-pass filter to a sequence of similarity values to provide a filtered sequence of similarity values as described above, but the proposed combination does not disclose resetting the low-pass filter to a default state, wherein in the default state the sequence of similarity measure values does not depend on any previously determined sequence of similarity measure values.
.
Allowable Subject Matter
Claims 13 and 16-23 are allowed.
Claim 26 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David B. Lugo whose telephone number is 571-272-3043. The examiner can normally be reached M-F, 9-6.  
Examiner interviews are available via telephone, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shuwang Liu can be reached on 571-272-3036. The fax phone number for the organization where this application is assigned is 571-273-8300.


/DAVID B LUGO/Primary Examiner, Art Unit 2631                                                                                                                                                                                                        2/15/2022